—Appeal by the defendant from an amended judgment of the Supreme Court, Queens County (Spires, J.), rendered November 6, 1996, revoking a sentence of probation previously imposed by the same court, upon a finding that she violated a condition thereof, upon her admission, and imposing a sentence of imprisonment upon her conviction of robbery in the first degree, upon her plea of guilty.
Ordered that the amended judgment is affirmed.
*426At the time she admitted to her second violation of probation, the defendant was promised a sentence of continued probation on condition that she register with a residential drug treatment program before the sentencing date, and was not rearrested pending sentence. The court indicated that if the defendant failed to comply with these conditions, it would impose a term of incarceration. The defendant failed to report to her probation officer, failed to register with a residential drug treatment program, and failed to appear for sentencing. She was thereafter arrested pursuant to a bench warrant.
Prior to the imposition of sentence, the defendant was given an opportunity to explain her earlier initial failure to appear, and she was unable to give a plausible explanation (see, People v Outley, 80 NY2d 702). Contrary to the defendant’s contention, the court did not err in declining to hold a hearing to inquire into her conclusory claim that she attempted to register with a residential drug treatment program (see, CPL 400.10), and properly imposed a sentence of incarceration. Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.